IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DETLEF AND ALEXANDREA SEMRAU,         : No. 658 MAL 2014
                                      :
                     Petitioners      :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
            v.                        :
                                      :
                                      :
BANK OF AMERICA CO.,                  :
                                      :
                     Respondent       :


                                   ORDER


PER CURIAM

      AND NOW, this 30th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.